Citation Nr: 0518663	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1976 to March 
1981.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The veteran provided testimony before a Hearing Officer at 
the RO in June 2002, of which a transcript is of record.

The veteran was thereafter again scheduled for several 
personal hearings before a Hearing Officer at the RO which he 
cancelled, stating in part that he was having trouble finding 
a representative.  The RO forwarded the case to the Board 
after several such cancellations.  

Although the veteran was represented at one time by the DAV, 
he revoked that power of attorney in writing, and the veteran 
now remains without representation.

In January 2004, the Board remanded the case for development 
of the evidence and for the RO to assist the veteran in the 
development of his claim including in compliance with VCAA 
guidelines.  


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran 
either first exhibited initial manifestations of an acquired 
psychiatric disorder in service as opposed to a personality 
problem, and/or that his inservice experiences resulted in 
demonstrated increased psychotic pathology in and since 
service which is clearly beyond the anticipated natural 
progress of any preexisting psychiatric problems.  




CONCLUSION OF LAW

An acquired psychiatric disorder, however diagnosed, is 
reasonably the result of service.  38 U.S.C.A. §§ 1110, 1111, 
1132, 1153, 5103 (West 1991 and Supp. 2003); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.326 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 1991 & Supp. 2003); 38 C.F.R. 3.303(d) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2004).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, such disorders like 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes. 38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90 (July 18, 
1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2004).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, op. cit. (in 
the case of aggravation, the government must point to a 
specific finding that the increase in disability was due to 
the natural progression of the disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a fairly 
recent General Counsel Opinion [VAOGCPREC 3-2003, July 16, 
2003], held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It further states that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service [rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Available service records show that the veteran checked 
having a history of depression on the enlistment examination 
in November 1976.  

In service, the limited records available show that he was 
seen for alcohol and possible drug problems and his 201 file 
shows some evidence of disciplinary difficulties including 
telling associates that he was going to take one of several 
plane tickets and leave Treasure Island.  He was also treated 
for venereal disease.  [He and his family have alleged 
specific incidents during that period which precipitated his 
ultimately unfulfilled decision to leave, but these have not 
been independently confirmed].

On his separation examination in 1981, the veteran reported a 
history of depression or excessive worry and indicated that 
he had gone to a psychiatrist for his depression.   

On VA assessment and psychiatric evaluation in 2000, it was 
noted that he had attempted suicide in 1981; that he had been 
hospitalized 3-4 times for depression, the first time being 
in 1982; and that he now had depression but refused to deal 
with alcohol problems.  He also reported that he had 
recollections of at least one traumatic incident in service, 
when a man died from torture on a cross, which caused him 
problems.

Complete, legible records are not in the file for most of the 
reported care in the times before or shortly after separation 
from service.  

The veteran has indicated that he was seen for psychiatric 
problems at the VAMC in San Antonio from 1981 to 1989 and at 
the VAMC in Albuquerque since 1990.  An undated VA Form 119 
indicates that he was seen at a private hospital in San 
Antonio for psychiatric problems.  

VA treatment records from the 1980's were also recently 
obtained showing treatment primarily for alcohol problems.  
No specific psychiatric diagnoses were shown in February 
1986.

A VA summary report from February-March 1986 hospital care 
reflects a diagnosis of continuous alcohol dependence.  It 
was noted that he had had treatment for alcoholism while in 
the Navy and since then as an outpatient.  He had been 
privately hospitalized by his parents at Villa Rosa.   

A few of the more recent VA treatment reports are in the file 
reflecting recurrent complaints of alcohol problems, possible 
drug use, and depression and anger.  On one such occasion in 
December 2000, the veteran was threatening to commit suicide.  
He has been described on several occasions as homeless.

A statement was received from the veteran's mother and her 
current husband, dated in August 2001.  They indicated that 
the veteran had had exemplary service in the Navy until 
something occurred of which they were unaware while he was in 
California.  At that time, he had called them from California 
and said he was going to commit suicide.  The police became 
involved, he made similar threats repeatedly, and eventually 
he was court martialed and confined to Treasure Island.  He 
thereafter returned in a significant state of depression, and 
stayed at their small ranch for a year, but seemed to get no 
better.  With continued threats of suicide and drinking, he 
was admitted for a month at Villa Rosa Hospital in San 
Antonio, from which he was later discharged without 
improvement.  A physician had said that they should stop 
supporting him.  Since then he had not seemed to improve.

On VA examination in August 2001, the veteran confirmed that 
he remained homeless and he continued to drink.  No specific 
psychiatric diagnosis was identified.

The veteran submitted VA Forms 21-4142 for release of 
psychiatric records in the 1980's from Villa Rosa, and from a 
private physician, BE, M.D.  Subsequent clarification was 
noted to the effect that Dr. E had actually seen him at the 
VA facility, so the records would be kept there rather than 
at his private office.  The veteran later indicated that he 
had been told that Villa Rosa had been closed down, and that 
Dr. E had been a resident at that facility and had no other 
personal records.

Treatment records were subsequently received, much of which 
seemingly pertinent mental health entries are illegible, from 
apparent record caretakers for the Villa Rosa facility 
showing a diagnosis of depression and suicidal ideation on 
hospitalization there in August-September 1984.

On a VA Form 21-4238 submitted in February 2002, the veteran 
stated that in service he had acquired a venereal disease in 
the Philippines and developed depression in association 
therewith.  He said he had been suicidal before service and 
the recruiter told him not to mention it; that the incident 
in service caused greater depression and suicidal ideation.  

In another document he indicated that he wanted to amend his 
claim to include PTSD and stated that his trauma involved 
witnessing riots while incarcerated at Treasure Island, 
witnessing one sailor having his throat cut, etc.

The veteran testified in June 2002 as to his service 
experiences, his shipment into Diego Garcia and involvement 
while on shipboard with the hostage problems in Iran.  [His 
presence on the ship is confirmed in his 201 file].  He later 
indicated that while on the USS Gridley, he had been part of 
the Task Force working on the removal of the Iranian 
hostages.  He suggested that this was tantamount to combat 
service.

Subsequent to the Board's remand, the service department 
confirmed the history of the USS Gridley (DLG-21), the report 
from which is in the file.  This is consistent in general 
with the commentaries made by the veteran as to his being on 
shipboard during the Iranian hostage crisis and sailing into 
the Indian Ocean and North Arabian Sea during that particular 
time; however, it is unclear the extent to which specific 
dates are entirely complimentary as to the boarding of 
Iranian hostages or porting in Diego Garcia.

The veteran underwent a comprehensive VA psychiatric 
evaluation in March 2004.  At that time an extensive history 
was taken and is of record.  Diagnoses were major depression, 
severe with psychotic features; PTSD; alocohol dependence, 
chronic, severe and personalty disorder, NOS with borderline 
and schizotypal features.  The examiner opined that his 
depression and social interpersonal difficulties had existed 
prior to service as well as during service and since service.  
He had had early life disturbances which were said to have 
probably made him vulnerable to future psychiatric and 
psychosocial problems.  He had complained of exposure to 
trauma in service, but these had not been independently 
confirmed.  However, it was noted that his current symptoms 
were clearly reflective of both personality problems and 
exposure to trauma.  It was not certain what the PTSD 
stressors were but that they might have included his 
homelessness and threats encountered on the streets.   

Analysis

The clinical records show that numerous military, private and 
VA psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability, probably major depression of 
a severe nature, with PTSD and psychotic features.   

Admittedly, there was evidence of some sort of nervousness 
prior to service.  This was diagnosed at the time as 
reflective of a personality disorder.  In any event, it is 
certain from induction documentation that he was doing better 
and not actively psychotic at the time of entrance or for 
several months thereafter.  

He now suggests that he was exposed to stress in service, 
specifically to include while on board the USS Gridley.  It 
is confirmed that he was in fact on that ship at a time when 
it was sailing in waters adjacent to Iran and this was during 
the Iranian hostage crisis.  It is not as clear that the ship 
was involved in rescuing the hostages, but it is certain that 
it was present in the vicinity and under whatever stress 
there may have been as a result thereof.  

Both he and his family have referenced incidents while he was 
at Treasure Island which may have been traumatic; this had 
not been confirmed in records other than in generalities 
except that he did apparently try to commit suicide at the 
time. 

It is also clear that the veteran continued to exhibit 
psychiatric problems in service to include depression and 
drinking too much.  He had had continuing problems of a 
similar nature since service.  However, whatever the pre 
service diagnosis, he was not actively depressed and 
certainly not psychotic at entrance and for a period 
thereafter, but became severely depressed in service, was 
considerably more symptomatic at separation than at entrance, 
and has deteriorated further since then.  

The testimony provided by the veteran at the hearing is of 
record and is considered by the Board to be entirely 
credible.  And the Board appreciates the candor in 
submissions by his family in an effort to try to characterize 
his situation, and reflecting an effort to try to get him 
help as best they could in and since service.

Accordingly, in any event, a review of the evidence of record 
tends to reflect that in service, the veteran's mental health 
problems certainly became worse than whatever level at which 
they had been prior to service.  Whether there was then 
evidence of what was the exact nature of the separate 
disorder is not clear although by hindsight, it appears 
likely to have been at least schizoid personality with 
depressive features.  

Since then the veteran's major depression has continued and 
has grown to have psychotic proportions, the inception of 
which appears to have been demonstrated in or soon after 
service   

Thus, it appears reasonable to conclude that whatever 
psychiatric problems he may have had before service were 
significantly increased in severity in and as a result of 
service, and have continued since that time as a chronic 
problem.

What is certain, however, is that as a result of service, the 
veteran now exhibits, and has long exhibited, additional 
acquired psychiatric disability of generally psychotic 
proportions, carrying a diagnosis of severe major depression 
and PTSD. 

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically credible 
albeit of varying degrees of coherence when they emanate from 
him personally.  He does have collaterally documented medical 
support for his personal assessment that his mental health 
changed for the worse in service. 

The Board finds that his current psychiatric disorder is and 
has long been major depression, and that the equivocation as 
to any increase in severity and added symptoms in and as a 
result of service, raises a doubt which must be resolved in 
his favor.  The veteran's psychiatric disorder is reasonably 
the result of service, either on the basis of aggravation of 
pre service disability and/or inservice incurrence of 
psychosis, and service connection is in order.  

Parenthetically, the Board would note that it is thus 
unnecessary to pursue the issue further relating to the 
sources of his PTSD as this is now an integral component of 
the major depression, whatever may have been the 
precipitating or aggravating stressors in or since service.


ORDER

Service connection for an acquired psychiatric disorder, is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


